                                                                           Jan. 13, 2020
                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-78-GF-BMM-JTJ

                 Plaintiff,                  FINDINGS AND
                                             RECOMMENDATIONS
       vs.

 LESLIE DENT,

                 Defendant.


                                   I. Synopsis

      Defendant Leslie Dent (Dent) has been accused of violating the conditions

of his probation. Dent admitted all of the alleged violations, except alleged

violation 1. The government did not attempt to prove alleged violation 1. Dent's

probation should be revoked. Dent should be placed in custody for 60 days, with

34 months of supervised release to follow.

                                    II. Status

      Dent pleaded guilty to the crime of Conspiracy to Possess with Intent to

Distribute Marijuana on June 20, 2017, in the United States District Court for the

District of Arizona. (Doc. 2-2). United States District Judge James A. Soto

sentenced Dent to 36 months of probation. (Doc. 2-2). Dent's term of probation
began on November 9, 2017. (Doc. 2-2 at 1).

      Petition

      The United States Probation Office filed an Amended Petition on

January 7, 2020, requesting that the Court revoke Dent's probation. (Doc. 11).

The Amended Petition alleges that Dent violated the conditions of his probation:

1) by committing another crime; 2) by using methamphetamine on four separate

occasions; and 4) by failing to report for substance abuse testing. (Doc. 11 at 2-3).

      Initial appearance

      Dent appeared before the undersigned for his initial appearance on the

Amended Petition on January 9, 2020. Dent was represented by counsel. Dent

stated that he had read the petition and that he understood the allegations. Dent

waived his right to a preliminary hearing. The parties consented to proceed with

the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on January 9, 2020. Dent

admitted that he had violated the conditions of his probation by: 1) using

methamphetamine on four separate occasions; and 2) by failing to report for

substance abuse testing. Dent did not admit or deny alleged violation 1. The

government did not attempt to prove alleged violation 1. The violations that Dent

                                          2
admitted are serious and warrant revocation of Dent's probation.

       Dent's violations are Grade B violations. Dent's criminal history category

is II. Dent's underlying offense is a Class D felony. Dent could be incarcerated

for up to 5 years. Dent could be ordered to remain on supervised release for up to

36 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody in the range of 4 to 24 months.

                                    III. Analysis

      Dent's probation should be revoked. Dent should be incarcerated for

60 days, with 34 months of supervised release to follow. The supervision

conditions imposed previously by Judge Soto should be continued. This sentence

is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Dent that the above sentence would be recommended to

United States District Judge Brian Morris. The Court also informed Dent of his

right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Dent that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Dent stated that he wished to waive

his right to object to these Findings and Recommendations, and that he wished to

                                          3
waive his right to allocute before Judge Morris.

The Court FINDS:

      That Leslie Dent violated the conditions of his probation by: using
      methamphetamine on four separate occasions; and by failing to report for
      substance abuse testing. Dent did not admit or deny alleged violation 1.
      The government did not attempt to prove alleged violation 1.

The Court RECOMMENDS:

      That the District Court revoke Dent's probation and commit Dent to the
      custody of the United States Bureau of Prisons for 60 days, with 34 months
      of supervised release to follow. The supervision conditions imposed
      previously by Judge Soto should be continued.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )( 1). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may




                                          4
waive the right to appear and allocute before a district court judge.

      DATED this 13th day of January, 2020.




                                          5
